Title: To James Madison from Levett Harris, 10 August 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg, 10. August, 1806.

Since my last letters of the 9/ 21. & 18/ 30. July, Conveyed to you by direct opportunities, from this to the United States, I have been honored by receipt of a letter from the President, inclosing one for the Emperor, which the President informs me has some relation to a Subject which the Secretary of State will explain to me: those promised communications have not yet come to hand.  I duly acquitted myself of the commission submitted to me on the part of the President, as will be seen by my correspondence with the minister of Foreign Affairs, of which the inclosed, No. I, is copy.
The Emperor granted me a private audiance at his Palace at Caminy vetrow; which lasted near twenty minutes.  On my presenting the letter, his Majesty anxiously inquired if I knew its contents: I informed him that it had relation to a Subject on which I expected instructions from the Secretary of State; but which had not yet come to hand.  The Emperor answered that I knew his, sentiments, & that his desire was to cultivate an intimate connexion with the United States; his partiality to which, had been often manifested to me through his ministers.
I did not fail to offer my acknowledgements in suitable terms for the honor conferred on me by this audience, which is without example in a Subordinate agent.  It may not perhaps be out of place to mention here, that the honors of the guard & Palace, shewn exclusively to Ambassadors and Officers of the Court, were extended on this occasion to the consul of the United States.
My correspondence No. 2 will advise you of a late mission of Mr. d’Oubril to Paris and the result of that mission.
It would indeed appear that there is great probability of a confirmation of what my letter of the 17/ 29. April last has apprehended.  Your information from the more Southern quarters of Europe is no doubt ample as to what is passing there: it cannot be disguised that here every thing bears the face of hostility; but as the dispositions and movements of France, & her powerfull enemy, especially weigh with the measures of this court, it may thereby be inferred that this great Prince will act as circumstances indicate.
I herewith inclose a letter from the Emperor to the President, And have the honor to be, very respeectfully, Sir, Your most Obedient Servant,

Levett Harris

